Case 2:19-cv-12387-DML-SDD ECF No. 5 filed 08/26/19                    PageID.31      Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

               Plaintiff,                                     Case Number 19-12387
                                                              Honorable David M. Lawson
v.

ANTONIO M. BRAVATA,

               Defendant.
                                              /

                                    CONSENT JUDGMENT

       Pursuant to the consent of the defendant and the order granting the government’s

unopposed motion for entry of a consent judgment entered on this date, all of the following is

ORDERED AND ADJUDGED.

       1.      The defendant is permanently restrained and enjoined from, directly or indirectly,

including, but not limited to, through any entity owned or controlled by the defendant, participating

in the issuance, purchase, offer, or sale of any security, provided, however, that such injunction

shall not prevent the defendant from purchasing or selling securities for his own personal account.

       2.      As provided by Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph

also binds the following who receive actual notice of this Consent Judgment by personal service

or otherwise: (a) the defendant’s officers, agents, servants, employees, and attorneys; and (b) other

persons in active concert or participation with the defendant or with anyone described in (a).

       3.      The defendant shall pay a civil penalty in the amount of $75,000 to the Securities

and Exchange Commission pursuant to Section 20(d) of the Securities Act of 1933 (“Securities

Act”), 15 U.S.C. § 77t(d). The defendant may transmit payment electronically to the Commission,

which will provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
Case 2:19-cv-12387-DML-SDD ECF No. 5 filed 08/26/19                    PageID.32     Page 2 of 3



be made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. The defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to:

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

Any mailed payment shall be accompanied by a letter identifying the case title, civil action number,

and name of this Court; Antonio M. Bravata as a defendant in this action; and specifying that

payment is made pursuant to this Consent Judgment.

       4.      The defendant shall simultaneously transmit photocopies of evidence of payment

and case identifying information to the Commission’s counsel in this action. By making this

payment, the defendant relinquishes all legal and equitable right, title, and interest in such funds

and no part of the funds shall be returned to the defendant. The Commission shall send the funds

paid pursuant to this Consent Judgment to the United States Treasury. The defendant shall pay

post-judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

       5.      The defendant’s consent to entry of this judgment (ECF No. 2) is incorporated

herein with the same force and effect as if fully set forth herein, and the defendant shall comply

with all of the undertakings and agreements set forth therein.

       6.      Solely for purposes of exceptions to discharge set forth in Section 523 of the

Bankruptcy Code, 11 U.S.C. § 523, the defendant admits that the allegations in the complaint are

true and admitted by the defendant, and further, that any debt for disgorgement, prejudgment

interest, civil penalty or other amounts due by the defendant under this Consent Judgment or any

other judgment, order, consent order, decree or settlement agreement entered in connection with



                                               -2-
Case 2:19-cv-12387-DML-SDD ECF No. 5 filed 08/26/19                           PageID.33   Page 3 of 3



this proceeding, is a debt for the violation by Defendant of the federal securities laws or any

regulation or order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy

Code, 11 U.S.C. § 523(a)(19).

       7.     The Court shall retain jurisdiction of this matter for the purposes of enforcing the

terms of this Consent Judgment.

                                                                   s/David M. Lawson
                                                                   DAVID M. LAWSON
                                                                   United States District Judge

Date: August 26, 2019


                                         PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was
                      served upon each attorney or party of record herein by
                      electronic means or first-class U.S. mail on August 26, 2019.

                                                 s/Susan K. Pinkowski
                                                 SUSAN K. PINKOWSKI




                                                   -3-
